[memberinterestpurchaseagr002.gif] [memberinterestpurchaseagr002.gif]





[memberinterestpurchaseagr004.gif] [memberinterestpurchaseagr004.gif]





[memberinterestpurchaseagr006.gif] [memberinterestpurchaseagr006.gif]





[memberinterestpurchaseagr008.gif] [memberinterestpurchaseagr008.gif]





[memberinterestpurchaseagr010.gif] [memberinterestpurchaseagr010.gif]





[memberinterestpurchaseagr012.gif] [memberinterestpurchaseagr012.gif]





[memberinterestpurchaseagr014.gif] [memberinterestpurchaseagr014.gif]





[memberinterestpurchaseagr016.gif] [memberinterestpurchaseagr016.gif]





[memberinterestpurchaseagr018.gif] [memberinterestpurchaseagr018.gif]





[memberinterestpurchaseagr020.gif] [memberinterestpurchaseagr020.gif]



